Citation Nr: 0825799	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-33 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for adjustment 
disorder.

3.  Entitlement to an initial, compensable rating for 
bilateral pes planus.


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran had active service from January 2003 to September 
2004.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision in which 
the RO granted service connection and assigned an initial 0 
percent (noncompensable) rating for bilateral pes planus, 
effective September 23, 2004, and denied service connection 
for back disability and for adjustment disorder.  The veteran 
filed a notice of disagreement (NOD) in May 2005, and the RO 
issued a statement of the case (SOC) in September 2006.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in October 2006.

On his VA Form 9, the veteran requested a Board hearing at 
the RO.  However, in January 2007 correspondence, he withdrew 
his request for a hearing.  

As the pes planus claim involves a request for a higher, 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

The Board's decision on the claim for an initial, compensable 
rating for bilateral pes planus is set forth below.  The 
claims for service connection for back disability and for 
adjustment disorder are addressed in the remand following the 
order; these matters are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  Since the September 23, 2004 effective date of the grant 
of service connection, the veteran's bilateral pes planus has 
been manifested by complaints of pain, stiffness and 
swelling, and mild mid tarsal crease tenderness on palpation; 
there has been no evidence of abnormal weightbearing, edema, 
painful motion, forefoot or mid-foot malalignment, weakness, 
or instability.


CONCLUSION OF LAW

The criteria for an initial, compensable rating for bilateral 
pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.31, 4.40, 4.45, 4.71a, 
Diagnostic Code 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an October 2004 pre-rating letter, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the then claim for 
service connection, as well as what information and evidence 
must be submitted by the veteran, and what information and 
evidence would be obtained by VA.  

The Board acknowledges that after the grant of service 
connection and assignment of an initial rating for bilateral 
pes planus, the RO did not provide to the veteran a VCAA 
letter meeting Pelegrini's content of notice requirements 
specific to the claim for a higher initial rating.  However, 
the veteran is not shown to be prejudiced by the omission of 
such notice.  After the veteran disagreed with the initial 
rating assigned, the September 2006 SOC set forth the 
criteria for higher ratings for bilateral pes planus (which 
suffices for Dingess/Hartman).  Moreover, in a February 2007 
post-rating letter, the RO provided the veteran general 
information regarding VA's assignment of disability ratings 
and effective dates, as well as the type of evidence that 
impacts these determinations.  While this notice post-dates 
the rating action on appeal, such makes sense in this case, 
inasmuch as a claim for a higher initial rating could not be 
advanced prior to the grant of service connection for the 
disability in question.  Moreover, because the veteran 
provided no additional information or evidence after the 
issuance of the SOC and the February 2007 letter, subsequent 
readjudication of the claim was unnecessary.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006), and Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (providing that 
readjudication of a claim following VCAA-compliant notice is 
sufficient to cure a timing defect).  

The Board also points out that the veteran's written 
statements-to include his May 2005 NOD in which he indicated 
that the pain in his feet makes it hard for him to run or 
walk for long periods of time-demonstrate an awareness of 
what was needed to support his claim for a higher, initial 
rating.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007).  Consequently, any omission in this regard was 
"cured by actual knowledge on the part of the claimant."  
See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records and a report of VA 
examination conducted in December 2004.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the veteran.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claim herein decided, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matter being 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court)  noted an important distinction between an 
appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings 
for distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.

In this case, the RO assigned an initial, noncompensable 
rating for the veteran's bilateral pes planus pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5276.

Under Diagnostic Code 5276, a noncompensable rating is 
granted for mild pes planus with symptoms relieved by built-
up shoe or arch support.  A rating of 10 percent is assigned 
for moderate unilateral or bilateral symptoms of pes planus 
to include weightbearing line over or medial to the great 
toe, inward bowing of the Achilles tendon, and pain on 
manipulation and use of the feet.  A 20 percent (unilateral) 
or 30 percent (bilateral) rating is granted for severe 
symptoms of pes planus to include objective evidence of 
marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use, indication of swelling on use, 
or characteristic callosities.  A 30 percent (unilateral) or 
50 percent (bilateral) rating is warranted for pronounced 
symptoms to include marked pronation, extreme tenderness of 
the plantar surfaces of the feet, marked inward displacement 
and severe spasm of the Achilles tendon on manipulation not 
improved by orthopedic shoes or appliances.  

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
an initial, compensable rating for bilateral pes planus have 
not been met at any time since the September 23, 2004 
effective date of the grant of service connection for that 
disability.

In conjunction with his original claim for benefits, the 
veteran indicated that he has a problem with his feet.  On 
his May 2005 NOD, he stated that he still has pain and that 
it is hard for him to run or walk for long periods of time.  
He also stated that he still has problems with his ankles.  
In August 2005 correspondence, he indicated that he is not 
receiving any treatment because of a lack of medical 
insurance.  On his October 2006 VA Form 9, he stated that his 
new job will provide insurance in November and that he would 
be able to see a doctor for the pain in his feet.  To date, 
the veteran has not provided any private medical records.

The veteran's service medical records reflect complaints of 
and treatment for bilateral pes planus.  

An April 2004 individual sick slip reflects complaints of a 
bilateral foot problem, top and bottom, and the following 
recommendations: no running, jumping, or marching for 14 
days; pick up arch supports for mild flat fleet from 121 
Brace Shop; x-rays at Camp Edwards; return to sick call in 14 
days if foot pain has not resolved; and ibuprofen as 
directed, 800 mg every 8 hours.  

A subsequent April 2004 screening note of acute medical care 
reflects complaints of bilateral foot pain on exertion for 
the past three months that has been progressive.  He 
complained of a sharp pain in the top and bottom of the feet 
while running and a dull pain while walking and at rest.  
There was tenderness to palpation bilaterally on the ball of 
the foot, top of the foot, and the heel.  He had full range 
of motion in the toes and ankles, and full strength in the 
feet and ankles, but experienced pain on the top of the foot 
while putting pressure downward, like on a gas pedal.  Test 
for laxity was negative.  The examiner noted a normal 
inspection of the feet and indicated that the veteran had 
mild pes planus.  The examiner indicated that the veteran's 
complaints may be related to mild pes planus.

A May 2004 individual sick slip reflects continued complaints 
of bilateral foot pain and the following recommendations: 
bring prescription for custom orthotics to 121 Brace Shop; no 
running, jumping, or marching for 30 days; take ibuprofen as 
needed; and return in 30 days.

A subsequent May 2004 screening note of acute medical care 
reflects complaints of bilateral, diffuse foot pain on 
exertion for the past four months and that the condition has 
not improved.  The examiner noted that the previously ordered 
x-rays showed pes planus but an otherwise unremarkable 
examination of the feet.  The veteran stated that the pain 
radiates to the internal side of his legs to the knees and 
that his ankles give out at times.  There was no edema, 
erythema or exudate.  The feet were tender to palpation on 
the plantar and dorsal portions of the feet.  The veteran had 
full range of motion and full strength but experienced pain 
in doing circular motions.  Test for laxity was negative.  
The recommendations were no running, jumping or marching for 
30 days; prescription custom orthotics; nonsteroidal anti-
inflammatory drugs; and return in 30 days.

A separation examination report is not of record; however, in 
conjunction with his original claim for benefits, the veteran 
indicated that he did not undergo a separation physical 
examination.

The report of a December 2004 VA examination reflects the 
veteran's complaints of ongoing pain in the feet that has 
been worse this year with pain and stiffness when standing 
and walking, and pain and swelling at rest.  The veteran 
stated that support shoe inserts did not help much.  He 
reported that he has trouble with running just 100 meters and 
he can walk on his feet for about an hour with trouble.  
Posture and gait were normal, not requiring any assistive 
devices to ambulate, and the feet showed no sign of abnormal 
weightbearing.  There was no edema or disturbed circulation.  
There was some mild mid tarsal crease tenderness but no 
atrophy.  There was no forefoot or mid-foot malalignment but 
there was slight valgus of the foot.  The examiner noted that 
the veteran has pes planus but no other deformities of the 
foot.  Dorsiflexion of the toes and ankles produced no pain; 
neither did palpation of the metatarsal heads.  There was no 
sign of hammertoes, Morton metatarsalgia or hallus rigidus.  
The examiner noted no limitation of function for standing or 
walking.  Motor and sensory function of the lower extremities 
was normal, and knee and ankle reflexes were +1 and 
symmetric.  X-rays of the right foot showed no significant 
findings.  X-rays of the left foot showed a small posterior 
calcaneal spur but no other significant findings.  The 
examiner diagnosed bilateral pes planus and noted that the 
veteran is able to walk without assistance.

The aforementioned evidence makes clear that, since the 
September 23, 2004 effective date of the grant of service 
connection, the veteran's bilateral pes planus has been 
manifested by complaints of pain, stiffness and swelling, and 
mild mid tarsal crease tenderness on palpation.  However, 
there has been no evidence of abnormal weight bearing, edema, 
painful motion, forefoot or mid-foot malalignment, weakness, 
or instability.

The Board notes that the primary complaint associated with 
the veteran's pes planus is pain.  In addition to applying 
schedular criteria, VA may consider granting a higher rating 
in cases in which the claimant experiences additional 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.4 (2007) and 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  In this 
case, however, there is no basis for assignment of any higher 
rating on the basis of functional loss due to pain, pursuant 
to the above-noted authority.  Pain, particularly on 
manipulation, is contemplated in the rating criteria of 
Diagnostic Code 5276.  

In any event, the objective evidence simply does not support 
a finding that the veteran's pain is significantly disabling.  
Although the December 2004 VA examiner noted mild mid tarsal 
crease tenderness, there was no pain on motion and no pain on 
palpation of the metatarsal heads.  The examiner also noted 
that there were no deformities of the foot other than slight 
valgus of the foot.  Moreover, although the veteran 
complained of pain on walking, standing, and at rest, the 
examiner noted no limitation of function for standing or 
walking.  

Accordingly, the Board must conclude that, since the 
effective date of the grant of service connection, the 
symptoms of the veteran's bilateral pes planus have more 
nearly approximated the criteria for a noncompensable rating 
under Diagnostic Code 5276.  Under these circumstances, the 
Board must conclude that the criteria for the minimum, 
compensable 10 percent rating for flat feet have not been 
met.  It logically follows that the criteria for any higher 
rating under Diagnostic Code 5276 likewise have not been met.

For all the foregoing reasons, there is no basis for staged 
rating of this disability, pursuant to Fenderson, and the 
claim for an initial, compensable rating for bilateral pes 
planus must be denied.  In reaching these conclusions, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against 
assignment of any higher rating, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).




ORDER

An initial, compensable rating for bilateral pes planus is 
denied.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the remaining claims is warranted, 
even though such will, regrettably, further delay an 
appellate decision.

The veteran's service medical records reflect complaints of 
back pain in April 2004.  A May 2004 record reflects that the 
back was still locking up and in pain.  On both occasions, he 
had also complained of bilateral foot pain and had been 
prescribed ibuprofen.

During a December 2004 VA examination, the veteran stated 
that his back problem started in service while doing field 
exercises, loading a truck, and lifting boxes, and that it 
recurred in June 2004.  He complained of intermittent pain 
that is aching and sharp and occurs with physical activity.  
He also complained of some spasms.  He stated that bending 
makes it worse and ibuprofen and rest relieve it.  
Examination of the cervical spine revealed normal range of 
motion with no pain.  Examination of the thoracolumbar spine 
also revealed normal range of motion but there was some mild 
pain throughout range of motion.  X-rays of the cervical and 
lumbar segments of the spine showed no significant 
abnormalities, but x-rays of the thoracic segment of the 
spine showed very mild anterior wedging of T8 and T9.  The 
diagnosis was of thoracolumbar strain.

In his May 2005 NOD, the veteran indicated that he continues 
to have back pain that started during service.  However, the 
veteran has not presented any competent medical evidence 
establishing a link between his in-service complaints and his 
currently diagnosed thoracolumbar strain.  Furthermore, the 
December 2004 VA examiner did not provide an opinion as to 
any link between the veteran's thoracolumbar strain and 
service.

Under these circumstances, the Board finds that examination 
of the veteran to obtain an opinion on the medical nexus 
question would be helpful in resolving the claim for service 
connection for back disability.  See, e.g., McClendon v. 
Nicholson, 20 Vet. App. 79, 83, 85 (2006).  Accordingly, the 
RO should arrange for the veteran to undergo VA examination, 
by an appropriate physician, at a VA medical facility.

With respect to the claim for service connection for 
adjustment disorder, the Board observes that there may be 
outstanding, pertinent service medical records.  On his NOD, 
the veteran stated that he was in a mental hospital for a 
week during service.  Furthermore, a June 2004 entry in his 
service medical records reflects a history of being depressed 
since August 2003 and a plan to refer the veteran for mental 
health services immediately and to consider IPU.  An entry 
made later that day reflects that Dr. Y. agreed that the 
veteran needs admission and that the veteran would be 
admitted through the emergency room.  

A review of the claims file reveals no records from this 
hospitalization.  In this regard, on his claim for benefits, 
the veteran stated that he had received treatment at "112 
Youngson."  Based on the references to "121 Brace Shop" 
and "IPU" in the service medical records and the fact that 
the 121st General Hospital is located at the United States 
Army Garrison-Yongsan installation, the Board observes that 
the veteran was likely treated at the Inpatient Psychiatry 
Unit ("IPU") at the 121st General Hospital in Yongsan.  
Thus, the RO should attempt to obtain all additional, 
outstanding service medical records from the National 
Personnel Records Center (NPRC), the 121st General Hospital 
in Yongsan, and the Department of the Army.  The RO is 
reminded that VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  See 38 C.F.R. § 3.159(c).

If any records of psychiatric treatment at the 121st General 
Hospital are obtained, then the veteran should be afforded a 
new VA examination to obtain a medical opinion based on a 
review of the entire claims file.

The veteran is hereby advised that failure to report for the 
scheduled VA examination(s), without good cause, may result 
in denial of the claim(s) (as the original claim(s) will be 
considered on the basis of the evidence of record).  See 38 
C.F.R. § 3.655(b).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member. Id.  If the 
veteran fails to report to the scheduled examination(s), the 
RO must obtain and associate with the claims file any 
copy(ies) of notice(s) of the date and time of the 
examination(s) sent to the veteran by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present information and/or evidence pertinent 
to the remaining claims.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2007) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the 
remaining claims.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should undertake all 
appropriate actions to locate the 
veteran's missing service medical records 
from a psychiatric admission during June 
2004 at the 121st General Hospital in 
Yongsan, to include but not limited to 
contacting the NPRC, the 121st General 
Hospital in Yongsan, and the Department of 
the Army.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran a 
letter requesting that he provide 
sufficient information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection for back 
disability and for adjustment disorder.  
The RO should also explain the type of 
evidence that is his ultimate 
responsibility to submit.

The RO should clearly explain to the 
veteran that he has a full one-year period 
to respond (although VA may decide the 
claim(s) within the one-year period).

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA orthopedic 
examination, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy of 
this REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of the examination 
should include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished (with all results made 
available to the physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  

The physician should clearly identify all 
current back disability(ies).  Then, with 
respect to each such diagnosed disability, 
the physician should provide an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that any such 
disability had its onset in or is 
otherwise medically related to service.  
In rendering the requested opinion, the 
physician should specifically consider and 
discuss the significance, if any, of the 
veteran's complaints of back pain in April 
and May 2004.  

The physician should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If any records of psychiatric 
treatment at the 121st General Hospital 
are obtained, the RO should arrange for 
the veteran to undergo VA examination, by 
a psychiatrist, at a VA medical facility.  
The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the physician 
prior to the completion of his or her 
report) and all clinical findings should 
be reported in detail.  

The psychiatrist should clearly identify 
all current psychiatric disability(ies).  
Then, with respect to each such diagnosed 
disability, the physician should provide 
an opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that any 
such disability had its onset in or is 
otherwise medically related to service.  
In rendering the requested opinion, the 
physician should specifically consider and 
discuss the significance, if any, of the 
veteran's complaints of being depressed in 
June 2004 and the subsequent psychiatric 
hospitalization.  

The physician should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

6.  If the veteran fails to report to the 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the date and 
time of the examination(s) sent to the 
veteran by the pertinent facility.  

7.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the remaining claims 
on appeal in light of all pertinent 
evidence and legal authority.

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran an appropriate SSOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


